TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED MARCH 11, 2015



                                   NO. 03-14-00753-CV


                                    K. E. M., Appellant

                                              v.

               Texas Department of Family and Protective Services, Appellee




           APPEAL FROM THE 274TH DISTRICT COURT OF COMAL COUNTY
           BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
               DISMISSED AS MOOT -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the trial court on November 4, 2014. The Texas

Department of Family and Protective Services has filed a motion to dismiss the appeal as moot,

and having considered the record and the motion, the Court agrees that the appeal is moot.

Therefore, the Court grants the motion and dismisses the appeal. No adjudication of costs

is made.